Hart, J., (dissenting). I deem it proper to state briefly my reasons for dissenting in this -case. The plaintiff purchased the land from the Rock Island Railroad and held adverse possession of it for sixteen years, thereby establishing his title. The defendant put a wire fence through the plaintiff’s field and claimed that part of the plaintiff’s field within the inclosure of the fence. The plaintiff removed the fence. The defendant caused his arrest for so doing, but he was not convicted. The defendant put up the fence a second time. The plaintiff removed it, and was arrested again. He then filed this suit. The act of the defendant in erecting the fence and having the plaintiff arrested for tearing it down interfered materially with the plaintiff’s use of his land. In my opinion the continued occupation and threatened use of the plaintiff’s land to the extent and for the purpose thus indicated by the acts of the defendant is such an injury to the property rights of the plaintiff as a court of equity may properly restrain and prevent. If courts of equity do not interfere in cases of this sort, there would be a great failure of justice and an encouragement for neighborhood brawls and lawsuits. The jurisdiction of equity to restrain continued or repeated trespasses rests on the ground of avoiding a repetition of similar actions. Very often the injury is irreparable because it is continuous or repeated, when it would not be, if temporary; and in such cases injunction will issue as a matter of course. 5 Pomeroy’s Equity Jurisprudence, sec. 496. I think our own decisions are in accord with this rule. Ellsworth v. Hale, 33 Ark. 637, and Western Tie & Timber Co. v. Newport Land Co., 75 Ark. 286. I do not think that onr timbering eases are in point. In the early days, our policy was to subdue the forests and to regard standing trees as an incumbrance and obstacle to the growth and development of agriculture as a pursuit. Pardee v. Camden Lumber Co., 70 W. Va. 68, 43 L. R. A. (N. S.) 262. Hence, where parties en-' tered the land for the purpose of cutting down the timber only, the courts held that the injury was not irreparable, and that courts of equity would not interfere. Timber having become scarce and of great value, the trend of modern authorities, as pointed out in the case last cited, is to restrict rather than to extend, the doctrine of the earlier cases. Where the defendant manifests by his continued acts an intention to take possession of a substantial part of another’s land and to prevent the owner from cultivating it, an entirely different case is presented. In such a case the defendant manifests a purpose to continue in his unlawful acts and the vexation? expense, and trouble of prosecuting actions at law make the legal remedy inadequate and justify a plaintiff in coming into equity for an injunction. Judge Smith concurs in this dissent.